Title: From Alexander Hamilton to Charles Lee, 9 April 1791
From: Hamilton, Alexander
To: Lee, Charles


Treasury DepartmentApril 9th. 1791
Sir
Mr. Lowrey a Merchant in your district presented at the Treasury some time ago the within certificate of your Deputy when he was informed that the direction to refund at the office where the Tonnage was received had been given in a circular letter to the Collectors of the 20th. August 1790. To prevent further difficulty a memorandum of the date of the letter was made on the back of the certificate. Application has been again made at the Treasury for a settlement of the matter. I have therefore to enclose you a copy of my circular letter of August 20th. 1790, being entirely at a loss to know why the money is not repaid. If any other reason than what is expressed in the certificate obstructed the repayment, I presume it would have been communicated to me.

I am, Sir,   Your obedient servant
Alex Hamilton
Charles Lee Esqr.Collector Alexandria
